        CASE 0:19-cv-00305-JRT-LIB Document 29 Filed 08/29/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Erik A. Ahlgren, in his capacity as                       Civil No. 19-00305 (JRT/LIB)
 assignee in the assignment for the benefit
 of creditors of Ashby Farmers Co-
 Operative Elevator Company,
                                                       DEFENDANTS’ JURY TRIAL
                Plaintiff,                                    DEMAND

 v.

 Jay Link and Link’s Wild Safaris,

                Defendants.


        Pursuant to Fed. R. Civ. P. 38(b), Defendants Jay Link and Link’s Wild Safaris

hereby demand a jury trial on all issues so triable.

 Dated: August 29, 2019                         BRIGGS AND MORGAN, P.A.


                                                By: s/ Mark G. Schroeder
                                                    Jason R. Asmus (#0319405)
                                                    Adam G. Chandler (#397408)
                                                    Mark G. Schroeder (#171530)
                                                2200 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, Minnesota 55402-2157
                                                Telephone: (612) 977-8400
                                                Fax:        (612) 977-8650
                                                Email:      jasmus@briggs.com
                                                            achandler@briggs.com
                                                            mschroeder@briggs.com

                                                ATTORNEYS FOR DEFENDANTS



12040093v1
